OPINION — AG — **** STATE EMPLOYEES — CONTRACTING WITH STATE AGENCIES — OKLAHOMA UNIVERSITY **** IT IS CONTRARY TO PUBLIC POLICY UNDER THE OKLAHOMA CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES, 74 O.S. 1969 Supp. 1401-1414 [74-1401] — [74-1414], FOR THE UNIVERSITY OF OKLAHOMA TO ENTER INTO A CONTRACT WITH THE UNIVERSITY OF OKLAHOMA RESEARCH INSTITUTE WHEREBY IT ASSIGNS ITS SHARE OF A JOINT PATENT INTEREST THAT IS HELD AS BETWEEN IT AND ITS EMPLOYEES TO A THIRD PARTY WITH THE KNOWLEDGE THAT THE LATTER WILL SUBSEQUENTLY CONTRACT WITH THE UNIVERSITY'S EMPLOYEE OR HIS ALTER EGO. TITLE 74 O.S. 1969 Supp., 1405 [74-1405](A), PROHIBITS STATE AGENCIES FROM CONTRACTING WITH THEIR EMPLOYEES OR WITH A BUSINESS IN WHICH AN EMPLOYEE HAS A SUBSTANTIAL FINANCIAL INTEREST UNLESS THE CONTRACT IS MADE AFTER PUBLIC NOTICE AND COMPETITIVE BIDDING, EXCLUSIVE OF THE EMPLOYMENT CONTRACT BETWEEN THE STATE AGENCY AND ITS EMPLOYEE. THE PROHIBITION AFFECTS CONTRACTS MADE INDIRECTLY BETWEEN THE AGENCY AND ITS EMPLOYEES AS WELL AS DIRECT CONTRACTS BETWEEN THE TWO PARTIES. CITE: 74 O.S. 1969 Supp., 1402 [74-1402] (DONALD E. HERROLD)